USCA11 Case: 21-11898      Date Filed: 02/10/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11898
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JAMES BELL,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:16-cr-20726-RNS-1
                   ____________________
USCA11 Case: 21-11898             Date Filed: 02/10/2022         Page: 2 of 5




2                          Opinion of the Court                       21-11898


Before LUCK, LAGOA, and BLACK, Circuit Judges.
PER CURIAM:
        James Bell, a federal prisoner, appeals pro se the district
court’s denial of his compassionate release motion under 18 U.S.C.
§ 3582(c)(1)(A), as amended by the First Step Act. 1 Bell asserts the
district court abused its discretion in concluding a sentence reduc-
tion was not warranted in his case. After review, 2 we affirm.
       A district court has no inherent authority to modify a de-
fendant’s sentence and may do so only when authorized by a stat-
ute or rule. United States v. Puentes, 803 F.3d 597, 605-06 (11th
Cir. 2015). The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to
allow a district court to reduce a term of imprisonment, upon the
defendant’s motion, after considering the factors set forth in
18 U.S.C. § 3553(a) if it finds that extraordinary and compelling


1 Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (First Step Act).
2 We review de novo a district court’s determination of whether a defendant
is eligible for a § 3582(c) sentencing reduction. United States v. Bryant,
996 F.3d 1243, 1251 (11th Cir. 2021). We review a district court’s denial of an
eligible defendant’s request for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A) for abuse of discretion. Id. “A district court abuses its discre-
tion if it applies an incorrect legal standard, follows improper procedures in
making the determination, or makes findings of fact that are clearly errone-
ous.” United States v. Khan, 794 F.3d 1288, 1293 (11th Cir. 2015) (quotations
omitted).
USCA11 Case: 21-11898        Date Filed: 02/10/2022     Page: 3 of 5




21-11898               Opinion of the Court                        3

reasons warrant such a reduction. See First Step Act § 603; 18
U.S.C. § 3582(c)(1)(A).
        To reduce a sentence, the district court must find extraordi-
nary and compelling reasons warrant such a reduction, consider
the § 3553(a) factors “to the extent that they are applicable,” and
find a reduction is consistent with applicable policy statements is-
sued by the Sentencing Commission. First Step Act § 603; 18 U.S.C.
§ 3582(c)(1)(A). To warrant a reduction, all three conditions are
necessary. United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir.
2021). For purposes of defendant-filed § 3582(c)(1)(A) motions, the
district court’s discretion to find extraordinary and compelling cir-
cumstances is limited to those listed in U.S.S.G. § 1B1.13. United
States v. Bryant, 996 F.3d 1243, 1262 (11th Cir. 2021). As relevant,
circumstances constituting extraordinary and compelling reasons
include a prisoner’s terminal illness or a prisoner’s serious medical
condition that substantially diminishes the ability to provide self-
care in prison and from which the prisoner is not expected to re-
cover. U.S.S.G. § 1B1.13, comment. (n.1(A)).
       The § 3553(a) sentencing factors include the seriousness of
the offense and the need to deter future criminal conduct and pro-
tect the public. 18 U.S.C. § 3553(a). Other considerations are the
nature and circumstances of the offense, the defendant’s history
and characteristics, and the need to avoid disparate sentences for
defendants with similar records. Id. It is not necessary for the dis-
trict court to state on the record that it has explicitly considered
each of the factors or to discuss each of them. United States v.
USCA11 Case: 21-11898         Date Filed: 02/10/2022    Page: 4 of 5




4                      Opinion of the Court                 21-11898

Kuhlman, 711 F.3d 1321, 1326 (11th Cir. 2013). The weight given
to each factor lies within the district court’s sound discretion, and
it may reasonably attach great weight to a single factor. Id. at 1327.
       The district court did not clearly err when it concluded Bell’s
circumstances were not extraordinary and compelling under
§ 1B1.13. Bell’s medical records reflect he was diagnosed with es-
sential hypertension and is on daily medication to manage his
symptoms, but his records do not support his contention he suffers
from congestive heart failure or pulmonary hypertension. It is un-
disputed Bell contracted and recovered from COVID-19 without
experiencing a severe health outcome. Accordingly, it was not
clearly erroneous to find his ability to provide self-care in prison
was not substantially diminished. See U.S.S.G. § 1B1.13, comment.
(n.1(A)).
        Even if extraordinary and compelling reasons did exist, the
district court did not abuse its discretion in finding the § 3553(a)
sentencing factors weighed against release, which alone was suffi-
cient to deny Bell’s motion. See Tinker, 14 F.4th at 1237. The dis-
trict court considered the § 3553(a) factors and reasonably attached
great weight to Bell’s criminal history and the violent circum-
stances of his offense, which included that he had not just possessed
a firearm but had shot another person in the face at close range.
See Kuhlman, 711 F.3d at 1326-27. Further, Bell’s criminal history
is extensive, as he has been convicted of multiple other felonies in-
volving violence or firearms. While he identifies mitigating factors,
nothing in the record suggests the district court failed to consider
USCA11 Case: 21-11898              Date Filed: 02/10/2022          Page: 5 of 5




21-11898                    Opinion of the Court                                 5

them, and the district court had discretion to place more weight on
other factors that the record implicated—the nature of his offense,
his criminal history, and the need to deter Bell and protect the pub-
lic. See 18 U.S.C. § 3553(a); Kuhlman, 711 F.3d at 1327. Accord-
ingly, we affirm. 3
        AFFIRMED.




3 Bell raised the argument the district court erred by treating U.S.S.G. § 1B1.13
as a binding, applicable policy statement for the first time in his reply brief and
therefore abandoned that claim. See Sapuppo v. Allstate Floridian Ins. Co.,
739 F.3d 678, 683 (11th Cir. 2014). That argument is nevertheless foreclosed
by precedent. See Bryant, 996 F.3d at 1262.